Citation Nr: 1827131	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-38 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred as a result of treatment provided at Mount Carmel East (MCE) on November 2, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran served on active duty from September 2006 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 determination issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Columbus, Ohio, although the Veteran was initially notified of the denial by telephone in March 2014.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  By resolving all doubt in his favor, the evidence of record demonstrates that the Veteran's condition on November 2, 2013, was such that a prudent layperson would have reasonably believed that delay in seeking immediate medical attention would have been hazardous to life or health.

2.  VA facilities were not feasibly available to treat the Veteran's condition on November 2, 2013.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred as a result of treatment provided at MCE on November 2, 2013, have been met.  38 U.S.C. 
§§ 1703, 1725, 1728, 5107 (2012); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120, 17.121, 17.1002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the Veteran indicated that he initially attempted to seek treatment at the Columbus VAMC on Saturday, November 2, 2013, for a fever, sore throat, right ear pain and pressure, and right-sided neck discomfort.  At his November 2015 Board hearing, he testified that he had cold symptoms for approximately 5 days prior to November 2, 2013, but, on the day in question, he woke up with excruciating pain in his head that felt like a screwdriver was being driven into his right ear and had lost some hearing in his right ear; he further indicated that his over-the-counter medications were no longer controlling his symptoms.  

The Veteran was driven to the Columbus VAMC that morning by his girlfriend.  Upon arriving at the VAMC, they were informed by the receptionist that the Columbus VAMC did not have urgent care services on the weekend, and the Veteran should seek medical attention at MCE.  He was given a flyer regarding reimbursement of medical expenses and a card to present to the MCE staff to have them send the medical bills to VA.  

The Veteran was then driven to MCE by his girlfriend, where he was admitted and treated for the symptoms above.  During treatment, the Veteran gave a medical history that included having tympanoplasty tubes as a child.  After 4 hours, the Veteran was diagnosed with acute pharyngitis and was discharged with antibiotics and other medications.  The Veteran's girlfriend submitted a May 2015 affidavit that corroborates the Veteran's statements and testimony, as noted above.  

Finally, the Veteran has submitted two bills for medical services provided to him on November 2, 2013, by MCE, for which he is personally liable, in the amounts of $211.00 and $502.00, for a total amount of $713.00.  

The Board notes that the Veteran was not permanently and totally disabled due to his service-connected disabilities on November 2, 2013, and his treatment was not for any service-connected disability or for any disorder that was aggravated by his service-connected disabilities.  Likewise, the Veteran's treatment was not for any injury or illness contracted in the course of a rehabilitative program.  Consequently, the Veteran is not eligible for payment or reimbursement under 38 U.S.C. § 1728 in this case.  See 38 C.F.R. § 17.120

Nonetheless, the Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C. 
§ 1728.  38 U.S.C. § 1725; 38 C.F.R. §§ 17.1000-1008.

Payment or reimbursement under 38 U.S.C. 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran does not have coverage under a health-plan contract that would fully extinguish the medical liability for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002.

The existence of a VA facility does not in and of itself indicate that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.

Initially, the Board notes that the Veteran was enrolled with VA in the 24 months preceding his treatment at MCE, he is financially liable to MCE for the treatment he received, he had no other health insurance coverage at that time, and he was not injured on the job and has no third-party recourse for payment.  Moreover, the Board finds that MCE is a hospital that provides emergency medical services.  Finally, the Veteran is not eligible for payment under 38 U.S.C. § 1728, as discussed above.  Thus, the Board finds that the Veteran meets conditions (a), and (d) through (h) under 38 C.F.R. § 17.1002.  

Consequently, this case turns on whether the Veteran's condition was considered emergent, and whether a VA facility was feasibly available.  Resolving all doubt in favor of the Veteran, the Board finds that his condition was emergent and VA facilities were not feasibly available in this case.  

Although the Veteran's condition is shown to have existed for a period of time prior to seeking treatment on November 2, 2013, the Veteran has competently and credibly testified that his symptomatology worsened to the point that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.  Specifically, the Veteran indicated that his over-the-counter medications stopped effectively managing his symptoms, his pain increased to the point where it was "excruciating," and  he began to lose hearing in his right ear.  In particular, the decrease in hearing would be worrisome to any layperson, as such clearly demonstrates there was risk of serious impairment to bodily functions and/or serious dysfunction of a bodily organ or part.  Furthermore, such increased symptomatology to a layperson with the Veteran's medical history of the placement of tympanoplasty tubes as a child would be particularly worrisome as one would recognize that such increased symptoms may result in placing the health of the individual in serious jeopardy.  

Moreover, although it appears that VA facilities were available, the evidence of record demonstrates that the Veteran attempted to use VA facilities but was turned away.  Furthermore, the receptionist at the Columbus VAMC specifically told the Veteran and his girlfriend that no physician was available to treat the Veteran at the Columbus VAMC on November 2, 2013.  Instead, she told the Veteran to seek treatment at the closest hospital to that facility's location, MCE.  Although Chillicothe VAMC was available to the Veteran on the weekend, and the Veteran testified that his girlfriend would have driven him the hour and half to that facility if she had been instructed to do so by VA personnel at the Columbus VAMC, the instructions his girlfriend received were to take the Veteran to MCE and present the card given to her by the Columbus VAMC.  These statements appear to demonstrate that both an emergent condition actually existed at that time, and that VA personnel did not consider Chillicothe VAMC to be feasibly available to the Veteran for treatment of his condition at that time.  Instead, the Veteran and his girlfriend appear to have merely followed the instructions of the Columbus VAMC personnel with regard to which facility was feasibly available to the Veteran for his medical needs on the date in question.  

Finally, the Veteran admitted, treated, and discharged from the private facility in approximately 4 hours, during which a transfer to a feasibly available VA medical facility would not have been possible.  In other words, the Veteran's treatment in this case did not extend beyond the initial emergency evaluation and treatment.  

In conclusion, although the receptionist's instructions may appear to be a prior authorization for medical treatment on the part of VA, the Board need not reach a decision on the merits of that point as the evidence of record demonstrates that the Veteran's condition was emergent and that the VA facility closest to the Veteran was not feasibly available to him.  This Veteran is therefore eligible for payment or reimbursement under 38 U.S.C. § 1725 in this case.  

Accordingly, by resolving all doubt in favor of the Veteran, the Board finds that the criteria necessary for payment or reimbursement of unauthorized medical expenses incurred at MCE on November 2, 2013, have been met.  See 38 U.S.C. §§ 1725, 5107; 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.1002.   


ORDER

Payment or reimbursement of medical expenses incurred as a result of treatment provided at MCE on November 2, 2013, is granted.
 


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


